Exhibit 10.3

EXECUTION VERSION

AMENDMENT NO. 1

AMENDMENT NO. 1 (this “Amendment”) dated as of April 23, 2012 among MOLSON COORS
BREWING COMPANY (the “Company”), MOLSON COORS BREWING COMPANY (UK) LIMITED,
MOLSON CANADA 2005, MOLSON COORS CANADA INC. AND MOLSON COORS INTERNATIONAL LP
(together with the Company, collectively, the “Borrowers”), the Lenders that are
signatories to this Amendment and DEUTSCHE BANK AG NEW YORK BRANCH, in its
capacity as Administrative Agent under the Credit Agreement referred to below
(the “Administrative Agent”).

The Borrowers, the lenders parties thereto and the Administrative Agent are
parties to a Credit Agreement dated as of April 3, 2012 (as amended,
supplemented or otherwise modified and in effect immediately prior to the
effectiveness of this Amendment, the “Credit Agreement”).

The parties hereto wish now to amend the Credit Agreement in certain respects,
and, accordingly, the parties hereto hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 hereof, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

2.02. Certain Defined Terms. The following definition shall be amended to read
in its entirety as follows:

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is (i) not guaranteed by any Person that does not guarantee
all the Obligations under this Agreement and (ii) not benefited by any other
credit enhancement. For purposes of determining a rating provided by Moody’s, to
the extent that the Company does not otherwise have an “Index Debt” rating from
Moody’s, “Index Debt” shall include the senior, unsecured, long-term
indebtedness for borrowed money of Coors Brewing Company that is (i) not
guaranteed by any Person that does not guarantee all the Obligations under this
Agreement and (ii) not benefited by any other credit enhancement.

2.03. Commitments. Section 2.01(a) of the Credit Agreement is hereby amended by
inserting the following sentence at the end thereof:

“Notwithstanding anything else herein to the contrary, the parties hereto agree
that no Canadian Borrowing Subsidiary shall be permitted to borrow a Global
Tranche Loan denominated in Canadian Dollars bearing interest at the Canadian
Base Rate.”

2.04. Interest Elections and Contract Periods. Section 2.07(d) of the Credit
Agreement is hereby amended by amending clause (ii) thereof to read in its
entirety as follows:

AMENDMENT NO. 1



--------------------------------------------------------------------------------

“(ii) in the case of any B/A Drawing, unless such B/A Drawing is repaid as
provided herein, such Borrower shall be deemed to have selected a Contract
Period of 30 days’ duration”.

2.05. Increase of Commitments. The proviso to the first sentence of
Section 2.08(d) of the Credit Agreement and the proviso to the second sentence
of Section 2.08(e) of the Credit Agreement are each hereby amended by replacing
the respective references therein to “$100,000,000” with “$250,000,000”.

Section 3. Representations and Warranties. Each Borrower represents and warrants
to the Agents and the Lenders that (a) the representations and warranties set
forth in Article III of the Credit Agreement (after giving effect to the
amendments contemplated herein), other than those set forth in Sections 3.04(b)
and 3.06(a) thereof, and in each of the other Loan Documents are true and
correct on and as of the date hereof as if made on and as of the date hereof
unless such representations and warranties expressly relate to an earlier date,
in which case they are true on and as of such date, and as if each reference in
said Article III to “this Agreement” included reference to this Amendment, and
(b) no Default shall have occurred and be continuing.

Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions: (a) the Administrative Agent shall have received
counterparts of this Amendment signed by each of the Borrowers, the Subsidiary
Guarantors and the Required Lenders and (b) each Agent and the Lenders shall
have received payment of all reasonable fees and expenses (including fees and
disbursements of special counsel for the Administrative Agent) payable under the
Credit Agreement and invoiced two days prior to the date hereof.

Section 5. Confirmation of Guarantee. The Company (a) confirms its obligations
under the guarantee set forth in Article VIII of the Credit Agreement,
(b) confirms that its obligations under the Credit Agreement as amended hereby
are entitled to the benefits of such guarantee, (c) confirms that its
obligations under the Credit Agreement as amended hereby constitute
“Obligations” (as defined in the Credit Agreement) and (d) agrees that the
Credit Agreement as amended hereby is the Credit Agreement under and for all
purposes of such guarantee.

Section 6. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment shall constitute a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents. This Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one and the same amendatory instrument and
any of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of a counterpart by electronic transmission shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be governed by, and construed in accordance with, the law of the State of
New York.

[Signature Pages Follow.]

AMENDMENT NO. 1 TO 2012 REVOLVING CREDIT FACILITY

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MOLSON COORS BREWING COMPANY By   /s/ Julio O. Ramirez  

 

  Name: Julio O. Ramirez   Title: VP, Treasurer, Tax & Strategic Finance MOLSON
CANADA 2005 By   /s/ Wouter Vosmeer  

 

  Name: Wouter Vosmeer   Title: Chief Financial Officer By   /s/ Kelly L. Brown
 

 

  Name: Kelly L. Brown   Title: Chief Legal Officer MOLSON COORS INTERNATIONAL
LP By   /s/ Julio O. Ramirez  

 

  Name: Julio O. Ramirez   Title: Vice President, Taxation and Treasurer MOLSON
COORS CANADA INC. By   /s/ Wouter Vosmeer  

 

  Name: Wouter Vosmeer   Title: Chief Financial Officer By   /s/ Kelly L. Brown
 

 

  Name: Kelly L. Brown   Title: Chief Legal Officer
MOLSON COORS BREWING COMPANY (UK) LIMITED By   /s/ S. Albion  

 

  Name: S. Albion   Title: Legal Director

AMENDMENT NO. 1 TO 2012 REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:   /s/ Heidi Sandquist

Name:   Heidi Sandquist

Title:   Director

By:   /s/ Ming K. Chu

Name:   Ming K. Chu

Title:   Vice President

AMENDMENT NO. 1 TO 2012 REVOLVING CREDIT FACILITY

 



--------------------------------------------------------------------------------

LENDERS: DEUTSCHE BANK AG NEW YORK BRANCH By   /s/ Heidi Sandquist   Name: Heidi
Sandquist   Title: Director By   /s/ Ming K. Chu   Name: Ming K. Chu   Title:
Vice President MORGAN STANLEY BANK, N.A. By   /s/ Lisa Kopff   Name: Lisa Kopff
  Title: Authorized Signatory

AMENDMENT NO. 1 TO 2012 REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

Each undersigned Subsidiary Guarantor (a) confirms its obligations under the
guarantee set forth in the Subsidiary Guarantee Agreement, (b) confirms that its
obligations under the Credit Agreement as amended hereby are entitled to the
benefits of the Subsidiary Guarantee Agreement, (c) confirms that its
obligations under the Credit Agreement as amended hereby constitute
“Obligations” (as defined in the Subsidiary Guarantee Agreement) and (d) agrees
that the Credit Agreement as amended hereby is the Credit Agreement under and
for all purposes of the Subsidiary Guarantee Agreement.

 

MOLSON COORS BREWING COMPANY (UK) LIMITED By   /s/ S. Albion Name:   S. Albion
Title:   Legal Director MOLSON CANADA 2005 By   /s/ Wouter Vosmeer Name:  
Wouter Vosmeer Title:   Chief Financial Officer By   /s/ Kelly L. Brown Name:  
Kelly L. Brown Title:   Chief Legal Officer MOLSON COORS CANADA INC. By   /s/
Wouter Vosmeer Name:   Wouter Vosmeer Title:   Chief Financial Officer By   /s/
Kelly L. Brown Name:   Kelly L. Brown Title:   Chief Legal Officer MOLSON COORS
INTERNATIONAL LP By   /s/ Julio O. Ramirez Name:   Julio O. Ramirez Title:  
Vice President, Taxation and Treasurer COORS BREWING COMPANY By   /s/ Julio O.
Razirez Name:   Julio O. Razirez Title:   Vice President – Taxation and
Treasurer CBC HOLDCO LLC By   /s/ Julio O. Ramirez Name:   Julio O. Ramirez
Title:   Vice President – Taxation and Treasurer

AMENDMENT NO. 1 TO 2012 REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

CBC HOLDCO 2 LLC By   /s/ Julio O. Ramirez Name:   Julio O. Ramirez Title:  
Vice President – Taxation and Treasure MC HOLDING COMPANY LLC By   /s/ Julio O.
Ramirez Name:   Julio O. Ramirez Title:   Vice President – Taxation and
Treasurer MOLSON COORS CAPITAL FINANCE ULC By   /s/ Julio O. Ramirez Name:  
Julio O. Ramirez Title:   Treasurer MOLSON COORS INTERNATIONAL GENERAL, ULC By  
/s/ Julio O. Ramirez Name:   Julio O. Ramirez Title:   Treasurer COORS
INTERNATIONAL HOLDCO, ULC By   /s/ Julio O. Ramirez Name:   Julio O. Ramirez
Title:   Treasurer MOLSON COORS CALLCO ULC By   /s/ Julio O. Ramirez Name:  
Julio O. Ramirez Title:   Treasurer MOLSON INC. By   /s/ Wouter Vosmeer Name:  
Wouter Vosmeer Title:   Chief Financial Officer By   /s/ Kelly L. Brown Name:  
Kelly L. Brown Title:   Chief Legal Officer MOLSON COORS HOLDINGS LIMITED By  
/s/ S. Albion Name:   S. Albion Title:   Legal Director

AMENDMENT NO. 1 TO 2012 REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

GOLDEN ACQUISITION By   /s/ S. Albion

Name:

Title:

 

S. Albion

Legal Director

 

NEWCO3, INC. By   /s/ Julio O. Ramirez

Name:

Title:

 

Julio O. Ramirez

Treasurer

AMENDMENT NO. 1 TO 2012 REVOLVING CREDIT FACILITY